DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the Applicant’s amendment filed 06/15/2022, the 35 U.S.C 112(b) has been withdrawn.
The amendment filed on 06/15/2022 has been entered and fully considered.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-12 and 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2019/0342270 A1, to Laine-Laine teaches a private set intersection are disclosed. A method includes storing, at a sender device, a first set of values. The method includes receiving, from a receiver device, a homomorphic encryption of a receiver device value. The method includes computing a homomorphically encrypted number based on a difference between the homomorphic encryption of the receiver device value and each value in the first set of values, and based on a hash function of the encryption of the receiver device value. The method includes transmitting the homomorphically encrypted number to the receiver device for determination, at the receiver device, whether the receiver device value is in the first set of values.
Newly cited reference, U.S. Pub. Number 2021/0194668 A1 to Masters-Masters teaches performing homomorphic encryption weighted scoring, lookup, and/or retrieval operations, again by a processor, is provided. Selected data may be encoded and encrypted into an encrypted query for comparison using private set intersection (PSI) under homomorphic encryption (HE). An encrypted score may be determined according to data blocks of the selected data and a set of weights for each of the data blocks of the selected data to identify matches between the data and the encrypted query. 
 Newly cited reference, U.S. Pub. Number 2013/0173787 A1 to Tateishi-Tateishi teaches using a privacy-preserving set-intersection protocol for detecting whether an element in a mutual set is a common element between mutual sets while preserving privacy; and determining whether the state of the client is included in the set stored by the set storage unit on the basis of ciphertext received in accordance with the privacy-preserving set-intersection protocol.
Newly cited reference, U.S. Pub. Number 2022/0004654 A1 to Patel-Patel teaches a private set intersection, or characteristics of a private set intersection, for data items maintained by untrusted and/or independent parties. The intersection of private data sets refers to data items that are common to each of the data sets. For each identifier in the first set of identifiers, the second computing system may modify the encrypted version of the identifier by homomorphically adding the secret key of the second computing system to the encrypted version of the identifier.
Newly cited reference, Fast Private Set Intersection from Homomorphic Encryption, by Chen et al., published 11/2017 discloses Private Set Intersection (PSI) is a cryptographic technique that allows two parties to compute the intersection of their sets without revealing anything except the intersection. 
What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of constructing a parameter set according to the privacy set of the intersection initiator and a hidden function, wherein the hidden function is used to perform mapping protection on the privacy set of the intersection initiator, and element information in the parameter set hides element information of the privacy set of the intersection initiator; and encrypting the parameter set by using the public key to generate a cipher text value set of the parameter set, wherein element information in the cipher text value set is the cipher text of the intersection initiator, as recited in claims 1 and 9. And intersection of the privacy set of the intersection server and the privacy set of the intersection initiator wherein the method further comprises: encrypting the privacy set of the intersection server according to the public key received from the intersection initiator to generate a cipher text of the privacy set of the intersection server; calculating a random security function value corresponding to each element in the cipher text of the privacy set of the intersection server according to a random security function, wherein the random security function is used to randomize a random security function value corresponding to a cipher text of a non-intersection element in the privacy set of the intersection server; and delivering the random security function value corresponding to each element in the privacy set of the intersection server to the intersection initiator, as recited in claims 4 and 12, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 4 ,9 and 12 and thus this claim is considered allowable. The dependent claims which further limit claims 1, 4 ,9 and 12 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491